

 
 
THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT (the “Amendment”), dated September 15, 2009, is entered
into by and between WELLS GARDNER ELECTRONICS CORPORATION, an Illinois
corporation (“Wells Gardner”) and AMERICAN GAMING & ELECTRONICS, INC., a Nevada
corporation (“American”), Wells Gardner and American, each a Borrower are
hereinafter, unless referenced individually, collectively referred to as (the
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting
through its Wells Fargo Business Credit operating division.


RECITALS


The Borrower and the Lender are parties to a Credit and Security Agreement dated
August 21, 2006 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.


The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.           Terms used in this Amendment, which are defined in the Credit
Agreement shall have the same meanings as defined therein, unless otherwise
defined herein.
 
 
  2.           The Credit Agreement is hereby amended and modified as follows:
 
(a)           The following definitions in Section 1.1 Definitions shall be
amended to read as follows:


 
“Borrowing Base” means at any time the lesser of:
 
 
                                (a)           The Maximum Line Amount; or
 
                                (b)           Subject to change from time to
time in the Lender’s sole discretion, the sum of:
 
(i)           The lesser of (A) the product of the Accounts Advance Rate times
Eligible Accounts or (B) $12,000,000.00, plus
 
(ii)           During the Foreign Accounts Eligibility Period and subject to
Lender’s and the insurance underwriter’s approval, the lesser of



 
 
 
 

--------------------------------------------------------------------------------

 

 
(A) the product of the Accounts Advance Rate times Eligible Foreign Accounts or
(B) $2,500,000.00, which shall only consist of Eligible Foreign Accounts subject
to insurance coverage in such amounts and from insurance carriers acceptable to
Lender (it being agreed that as of the date of the Third Amendment to this
Agreement only the following Eligible Foreign Accounts insured by Euler Hermes
as of such date shall be included under this clause (ii) calculation: Aristocrat
Leisure Industries PTY.LTD Australia only (not Macau) (limitation of
$2,000,000.00 shall apply) and Recreativos Franco S.A. (limitation of
$150,000.00 shall apply) and MSC/Keycorp (limitation of $100,000.00 shall
apply), and Konami Australia (limitation of $400,000.00 shall apply).
 
 
(iii)    The lesser of (A) $8,000,000.00 or (B) the sum of:
 
 
(1)  
The lesser of (A) the product of the Raw Material Inventory Advance Rate times
Eligible Raw Material Inventory or (B) $2,400,000.00, plus

 
 
(2)  
The lesser of (A) the product of the Work in Process Inventory Advance Rate
times Eligible Work in Process Inventory or (B) $100,000.00, plus

 
 
(3)  
The lesser of (A) the product of the Finished Goods Inventory Advance Rate times
Eligible Finished Goods Inventory or (B) $4,500,000.00, plus

 
 
(4)  
The lesser of (A) the product of the In-Transit Inventory Advance Rate times
Eligible In-Transit Inventory or (B) $2,000,000.00, less

 
 
(iv)          The Borrowing Base Reserve, less
(v)           Indebtedness that the Borrower owes to the Lender that has not yet
been advanced on the Revolving Note, and the dollar amount that the Lender in
its discretion believes is a reasonable determination of the Borrower’s credit
exposure with respect to any swap, derivative, foreign exchange, hedge, deposit,
treasury management or other similar transaction or arrangement offered to
Borrower by Lender that is not described in Article II of this Agreement and any
indebtedness owed by Borrower to Wells Fargo Merchant Services, LLC.
 
Clauses (i) and (xii) of the “Eligible Accounts” definition shall be amended as
follows:
 



 
-2-
 
 

--------------------------------------------------------------------------------

 

(i)           That portion of Accounts unpaid 90 days or more after the invoice
date except that portion of accounts unpaid 120 days or more after invoice date
only for Aristocrat Technologies Leisure Industries Pty and Aristocrat
Technologies Inc.-LV;
 
 
(xiii)           Accounts owed by an account debtor, regardless of whether
otherwise eligible, to the extent that the aggregate balance of such Accounts
exceeds fifteen percent (15%) of the aggregate amount of all Eligible Accounts,
except for Aristocrat (limitation of 45% shall apply, Bally (limitation of 25%
shall apply) and WMS (limitation of 25% shall apply);
 
Subsection (xi) of the definition of “Eligible Foreign Accounts” shall be
amended to read as follows:
 
(xi)           Subject to Lender’s and the insurance underwriter’s approval,
that portion of Accounts owed by any one account debtor that would permit
Revolving Advances supported by such account debtor’s Accounts to exceed
$2,500,000 at any one time only with respect to all, excluding, Accounts subject
to insurance coverage in such amounts and from insurance carriers acceptable to
Lender (it being agreed that as of the date of the Third Amendment to this
Agreement only the following Accounts insured by Euler Hermes as of such date
shall be so excluded: Aristocrat Leisure Industries PTY.LTD Australia only (not
Macau) (limitation of $2,000,000.00 shall apply) and Recreativos Franco S.A.
(limitation of $150,000.00 shall apply) and MSC/Keycorp (limitation of
$100,000.00 shall apply), and Konami Australia (limitation of $400,000.00 shall
apply), except as otherwise provided in (b)(ii) of the definition of “Borrowing
Base.”
 
“Eligible In-Transit Inventory” means all Inventory of the Borrower that is
in-transit, valued at the lower of cost or market in accordance with GAAP, (but
excluding such Inventory excluded under the definition of Eligible Inventory)
and that has, at Lender’s sole discretion, as proper documentation for
eligibility consisting of the invoice, bill of lading, packing slips, FCC
compliance certificate and an In-transit report and documentation letter from
the freight forwarder detailing the goods and confirming that the shipment has
departed. If the freight forwarder is unable to provide the original bill of
lading, an agreement must be executed between the freight forwarder and Lender
which indicates that the freight forwarder ensures once the forwarder receives a
bill of lading on behalf of Borrower and Lender, such that forwarder will take
direction from Lender with respect to the goods providing further that such
In-Transit Inventory reporting to Lender is updated weekly, acceptable to the
Lender in its sole discretion.
 
“Floating Rate” means an annual interest rate equal to the sum of the three
month daily LIBOR plus 5.0%.
 
“Maturity Date” means August 21, 2013.



 
-3-
 
 

--------------------------------------------------------------------------------

 

 
“Maximum Line Amount” means $12,000,000.00.
 


 
(b)           Section 2.5(b) shall be amended as follows:


   (b) Minimum Interest Charge.  Notwithstanding any other terms of this
Agreement to the contrary, the Borrower shall pay to the Lender interest of not
less than $15,000.00 per calendar month in arrears (the “Minimum Interest
Charge”) from the date of the execution of this Third Amendment and for the next
twelve months, and the Borrower shall pay to the Lender interest of not less
than $10,000.00 per calendar month in arrears (the “Minimum Interest Charge”)
from the first anniversary of this Third Amendment and for the next twenty four
months, and the Borrower shall pay interest of not less than $5,000 per calendar
month from the third anniversary of this Third Amendment until the Termination
Date and any deficiency between the Minimum Interest Charge and the amount of
interest otherwise calculated under Section 2.5(a) on the first day of each
month and on the Termination Date.  When calculating this deficiency, the
Default Rate, if applicable, shall be disregarded, and any interest that accrues
on a payment following its receipt on those days specified in Section 2.6(d)
shall be included in determining the total amount of interest otherwise
calculated under Section 2.6(a).
 
(c)           Section 2.6(l) shall be added as follows:
 
   (l) Administration Fees.  The Borrower shall pay the Lender a fee with
respect to administering In-Transit Inventory eligibility of $25,000 per annum
payable monthly.
 
(d)           Section 6.2 Financial Covenants shall be amended as follows:
 
   (a) Minimum Book Net Worth.  While any part of the Indebtedness remains
unpaid, the Borrower shall, unless waived in writing by Lender, continuously
maintain: (a) a minimum Book Net Worth as of the quarter ending June 30, 2006 of
not more than a negative Two Hundred Thirty-Four Thousand Dollars
(<$234,000.00>) less than the Book Net Worth as of the end of the preceding
fiscal year end, (b) a minimum Book Net Worth as of the quarter ending September
30, 2006 of not more than a negative One Hundred Eighty-Four Thousand Dollars
(<$184,000.00>) less than the Book Net Worth as of the end of the preceding
fiscal year end, (c) a minimum Book Net Worth as of the fiscal year ending
December 31, 2006 of not more than a negative One Hundred Twenty-Five Thousand
Dollars (<$125,000.00>) less than the Book Net Worth as of the end of the
preceding fiscal year end, (d) a minimum Book Net Worth as of each quarter
ending March 31st, commencing March 31, 2007, of not more than a negative One
Hundred Thousand Dollars (<$100,000.00>) less than the Book Net Worth as of the
end of the
 



 
-4-
 
 

--------------------------------------------------------------------------------

 

 
preceding fiscal year end, (e) a minimum Book Net Worth as of each quarter
ending June 30th, commencing June 30, 2007, of not less than Seventy-Five
Thousand Dollars ($75,000.00) more than the Book Net Worth as of the end of the
preceding fiscal year end, (f) a minimum Book Net Worth as of each quarter
ending September 30th, commencing September 30, 2007, of not less than One
Hundred Twenty-Five Thousand Dollars ($125,000.00) more than the Book Net Worth
as of the end of the preceding fiscal year end, and (g) a minimum Book Net Worth
as of each fiscal year ending December 31st, commencing December 31, 2007, of
not less than One Hundred Fifty Thousand Dollars ($150,000.00) more than the
Book Net Worth as of the end of the preceding fiscal year end.  In calculating
this covenant, the non-cash goodwill impairment for American of up to One
Million Three Hundred Twenty-Nine Thousand Dollars ($1,329,000.00) shall be
excluded.
 
 
(b)           Net Earnings.  While any part of the Indebtedness remains unpaid,
the Borrower shall, unless waived in writing by the Lender, demonstrate Net
Earnings of: (i) not more than a negative Two Hundred Thirty-Four Thousand
Dollars (<$234,000.00>) for the quarter ending June 30, 2006, (ii) not more than
a negative One Hundred Eighty-Four Thousand Dollars (<$184,000.00>) for the
quarter ending September 30, 2006, (iii) not more than a negative One Hundred
Twenty-Five Thousand Dollars (<$125,000.00>) for the fiscal year ending December
31, 2006, (iv) not more than a negative One Hundred Thousand Dollars
(<$100,000.00>), year to date, for each quarter ending March 31st, commencing
March 31, 2007, (v) not less than Seventy-Five Thousand Dollars ($75,000.00),
year to date, for each quarter ending June 30th, commencing June 30, 2007, (vi)
not less than One Hundred Twenty-Five Thousand Dollars ($125,000.00), year to
date, for each quarter ending September 30th, commencing September 30, 2007, and
(vii) not less than One Hundred Fifty Thousand Dollars ($150,000.00) for each
fiscal year thereafter ending December 31st, commencing on December 31,
2007.  In calculating this covenant, the non-cash goodwill impairment for
American of up to One Million Three Hundred Twenty-Nine Thousand Dollars
($1,329,000.00) shall be excluded.
 
           3.           No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.


4.           Conditions Precedent. This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:


(a)           Such other matters as the Lender may require.


 
5.           The Borrower shall pay the Lender as of the date hereof, a fully
earned, non refundable fee in the amount of Fifty Thousand Dollars ($50,000.00)
in consideration of the Lender’s execution and delivery of this Amendment, which
shall be paid upon execution of this Amendment.



 
-5-
 
 

--------------------------------------------------------------------------------

 

 
6.           Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:


(a)           The Borrower has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by the Borrower
and constitute the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms.


(b)           The execution, delivery and performance by the Borrower of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.


(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.


7.           References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.


8.           No Waiver. The execution of this Amendment and the acceptance
of all other agreements and instruments related hereto shall not be deemed to be
a waiver of any Default or Event of Default under the Credit Agreement or a
waiver of any breach, default or event of default under any Security Document or
other document held by the Lender, whether or not known to the Lender and
whether or not existing on the date of this Amendment.


9.           Release. The Borrower hereby absolutely and unconditionally
releases and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.



 
-6-
 
 

--------------------------------------------------------------------------------

 

 
10.           Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Paragraph 5 of this Amendment.


11.           Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 


WELLS FARGO BANK,
NATIONAL ASSOCIATION
By _/s/ Brian T. Sprink___________________
Brian T. Sprink
Its: Vice President
 
WELLS GARDNER ELECTRONICS CORPORATION
By _/s/ James F. Brace  __________________
James F. Brace
Its: VP, Secretary, Treasurer and CFO
   
AMERICAN GAMING & ELECTRONICS, INC.
By _/s/ James F. Brace__________________
James F. Brace
Its: VP and CFO

 
 
 



 
-7-
 
 

--------------------------------------------------------------------------------

 
